Citation Nr: 1010463	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for removal of cysts on 
the back.

2.  Entitlement to service connection for a cyst affecting 
the spinal cord.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 
1968 and from August 1975 to September 1977.  He has 
additional unverified active duty from November 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2009.  At that 
time, he reported he would submit additional evidence 
directly to the Board.

The Veteran submitted evidence that was received at the Board 
in April 2009.  The Veteran also included a waiver of 
consideration by the Agency of Original Jurisdiction (AOJ).  
As the Veteran's claims are being remanded for additional 
development, the AOJ will have an opportunity to consider the 
new evidence.  


REMAND

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2009) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The Veteran submitted a claim for service connection for cyst 
removal and a cyst on his spine in January 2002.  His claim 
was denied by the RO in April 2002, with notice provided that 
same month.  The Veteran failed to perfect an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  Generally speaking, the 
question of service connection may be considered on the 
merits after a prior final decision only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  However, if 
VA receives or associates with the file relevant official 
service department records that existed and had not been 
associated with the file when VA first decided the claim, VA 
will reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  

The evidence of record at the time of the April 2002 rating 
decision consisted of the Veteran's service treatment records 
(STRs) for the period from 1964 to 1968, and records dated in 
1971, 1974, and 1977, a claim for benefits dated in April 
1982, private reports related to a claim for hearing loss and 
tinnitus dated in 1980 and 1981, respectively, private 
treatment records from St. Francis Hospital for the period 
from 1997 to 2001, records from B. G. Benner, M.D., for the 
period from 1997 to 2001, records from S. Alfonso, M.D., for 
the period from December 2000 to April 2001, records from 
Beth Israel Hospital, dated in August 2001, notice of 
disability from the Social Security Administration (SSA), 
dated in September 2001, VA examination reports dated in May 
1982 and March 2002, and statements from the Veteran.

The Veteran submitted a claim seeking service connection for 
hearing loss in the right ear in April 1982.  The private 
records from 1980 and 1981 related to evaluations on his 
hearing and tinnitus as did the VA examination of May 1982.  
There was no reference to any type of spine complaints or 
problems.  

The Veteran's STRs reflect that he suffered a blow to the 
head in November 1965.  He suffered a laceration to the 
occipital scalp when he stood up in the area he was working 
on his ship.  He struck his head on a valve.  He suffered a 
three-inch laceration.  The Veteran suffered additional head 
and body trauma when he was involved in a motor vehicle 
accident (MVA) on August 8, 1968.  The STRs show his car went 
off the road and rolled several times, with the Veteran being 
ejected from the car.  He was initially triaged and treated 
at a civilian facility and returned to his ship.  He was 
admitted to Oak Knoll Naval Hospital on August 9, 1968, the 
day after the accident.

A discharge summary from the Naval hospital reflects that the 
Veteran suffered a concussion, multiple contusions and 
abrasions, a deep laceration to the distal right arm and 
proximal right forearm without nerve or artery damage and 
loss of extensor digiti minimi muscle function of the right 
little finger.  The Veteran was initially placed in cervical 
traction but this was discontinued.  The summary noted that 
cervical spine x-rays were reported as negative for evidence 
of fractures.  The Veteran underwent surgery of his right arm 
laceration in August 1968.  He made good progress and was 
discharged from the hospital to full duty on September 24, 
1968.  There was no indication of any neurological deficit of 
any extremity or of the spine at the time.

The Veteran was released from active duty in October 1968.

His STRs show that he had a physical examination for 
reenlistment in the Naval Reserve in July 1971.  There were 
no defects or abnormalities of the spine noted at that time.  
The Veteran did not report any problems with his back or 
spine on his accompanying Report of Medical History.  His MVA 
of 1968 was noted and the Veteran reported suffering a back 
injury at his civilian employment in May 1971.  There was 
also a psychiatric consult from what appears to be July 1977, 
a time that would have been in a later period of active duty.  

The Veteran was admitted to St. Francis Hospital on August 8, 
1998, for surgical intervention for complaints relating to 
increasing pain and weakness in his lower extremities and 
left arm.  A report for a magnetic resonance imaging (MRI) of 
the thoracic spine from that date showed a number of 
abnormalities of the thoracic spine; however, there was no 
mention of any fracture.   A physician that performed the 
admission history and physical examination on the Veteran 
reported that the MRI showed cord compression of T3-T6 due to 
extrinsic cord mass, believed to be a tumor.  He also said 
the MRI showed some hemorrhage and vertebral fracture noted 
with some cord compression at T5-T6.

An operative report from August 12, 1998, shows that Dr. 
Benner performed a laminectomy of T3-T6, excision of an 
extradural cyst, and a partial resection of a spinal cord 
lipoma.  A pathology report provided findings on three 
samples.  The first specimen of a spinal cord lesion was said 
to be fibrous connective tissue forming wall of thin walled 
cyst.  The second specimen was a spinal cord tumor identified 
as a lipoma.  The third specimen was bone and fragments of 
adipose tissue that was consistent with lipoma.  The 
pathologist provided a comment that the nature of the cystic 
lesion described in specimen one was not clear.  The 
pathologist said that a discussion with Dr. Benner indicated 
that the cyst was broad-based and intimately attached to the 
dura.  He said that sac like structures protruding from the 
spinal dura had been described in the literature that are 
poorly characterized but they had been called spinal 
extradural and spinal intradural cysts.  There was no 
evidence of malignancy.  

The Veteran was evaluated in mid-2000 for further complaints 
of low back pain and left lower extremity pain.  A MRI of the 
lumbar spine from July 2000 was interpreted to show two 
hemangiomas in the L2 vertebral body and evidence of 
hemangioma in the L1 vertebral body.  There was no evidence 
of disc herniation and there was no report of any vertebral 
fracture.  The Veteran underwent a complete laminectomy of L5 
with a laminoplasty with internal fixation and an intradural 
section of filum terminale on September 6, 2000.  The pre- 
and postoperative diagnoses were of a tethered cord.  

The Veteran was hospitalized for evaluation of bilateral 
lower extremity weakness in March 2001.  It was noted that 
the surgery from September 2000 provided some relief but the 
symptoms later returned.  

The records from St. Francis Hospital relate strictly to 
treatment provided to the Veteran.  They do not contain any 
evidence to link any current disorder involving the Veteran's 
spine, either cyst, lipoma, or any other problem involving 
the spinal cord, to his military service.  The etiology of 
the reported fracture of T5, T6 was not addressed.

The records from Dr. Benner reflect that the Veteran was seen 
in August 1997 for complaints involving his cervical spine.  
There is only a second page of a report from a S. Fielding, 
M.D., from Dr. Benner's office.  Dr. Fielding noted that a 
magnetic resonance imaging (MRI) of the cervical spine showed 
mild cervical spondylosis that was consistent with age.  
There was also some osteophyte formation at C6-C7.  
Additional records and correspondence note the Veteran's 
increasing symptomatology of progressive bilateral lower 
extremity and left arm numbness and weakness.  He was also 
having some bowel and bladder problems.   In a letter dated 
September 3, 1998, Dr. Benner wrote to a Dr. C. Choi about 
the Veteran.  He informed Dr. Choi that the Veteran was found 
to have a congenital lipoma, with compression and 
displacement of the spinal cord.  Additional correspondence 
to Dr. Choi documented further findings regarding the 
Veteran's tethered cord and proposed solutions, such as the 
September 2000 surgery.  The records also contain letters to 
the Veteran regarding his medical condition.  There is no 
statement, opinion, or comment that related any finding of 
lipoma or cyst to the Veteran's military service.  

Records from Dr. Alfonso reflect his evaluations of the 
Veteran's complaints without any opinion provided.  Of note 
are x-ray reports for the cervical spine from December 2000.  
They were interpreted as normal with no evidence of acute 
fracture.  

The records from Beth Israel Hospital relate to the Veteran 
having surgery on his spinal lipoma in August 2001.  The 
Veteran was seen by an expert in the field, Dr. Epstein, as 
arranged by Dr. Benner.  A history recorded at the hospital 
noted that the Veteran was involved in a MVA in 1997 with 
subsequent lower extremity numbness.  The prior surgeries of 
1998 and 2000 were noted.  The Veteran had a C7-T3 
laminectomy and resection of a spiral lipoma on August 2, 
2001.  The Veteran remained at the facility for recovery and 
physical therapy.  The records do not reflect any opinion as 
to the etiology of the lipoma.  

The March 2002 VA examination report was unrelated to the 
issues on appeal.

The RO denied the Veteran's claim in April 2002.  The RO 
reviewed the STRs and noted that there was no evidence of a 
cyst or cyst removal in service.  The RO further determined 
that the evidence did not show that a cyst or cyst removal 
was incurred in or aggravated by the Veteran's military 
service.

The Veteran submitted his notice of disagreement (NOD) in May 
2002.  He disputed the RO's finding that he did not have a 
cyst, or cyst removal in service.  He provided copies of STR 
entries that were dated in 1974.  He noted that they 
documented removal of a cyst from his back during service.  
He alleged that he was told by one of his doctors that the 
cyst was placing pressure on his spinal column and spinal 
cord.  The Veteran further reported that he submitted his 
claim based on input from VA staff at the VA medical center 
(VAMC) in Muskogee.  

The STRs received from the Veteran related to a period from 
April 1974 to September 1974 and were not of record 
previously.  The entries reflect the Veteran's assignment to 
the USS MOUNT VERNON (LSD 39).  The entries also reflect that 
the Veteran was referred to the medical officer on the USS 
DENVER (LPD 9) for treatment of several issues.  There is an 
entry dated August 12, 1974, that shows the Veteran had a 
cyst on the left side of his back in the thoracic area and 
that he wanted to have a medical officer evaluation.  The 
Veteran was referred to the medical officer on the DENVER.  
The entry is continued by an R. Cooper, M.C. (medical corps) 
who noted that a cyst was removed under local anesthesia.  
The cyst was described as 2-centimeters (cm) by 3-cm with a 
very thick fibrous capsule and a small amount of white 
exudate inside.  The cyst was sent to the Balboa Naval 
hospital for pathology and the Veteran was to return daily to 
evaluate his wound.  There several clinical entries noting 
the Veteran's return for evaluation of his wound.  The last 
entry was dated September 5, 1974.  The Veteran's sutures had 
not yet been removed.

An August 16, 1974, pathology report said the diagnosis was 
subcutaneous tissue from a back excision.  It was identified 
as an epidermal inclusion cyst.  

The RO issued a statement of the case (SOC) in October 2002.  
The SOC considered the additional evidence provided by the 
Veteran.  The RO determined that the condition shown in 
service was temporary and resolved with treatment.  The RO 
further determined that the evidence did not establish that 
any residuals remain from the condition shown in service.  
Further, there was no link shown between the epidermal 
inclusion cyst shown in service and his current condition 
relating to a tumor on his spinal cord.

The Veteran submitted his current claim in February 2006.  
The Veteran was seeking service connection for his lipoma of 
the spinal cord.  He included a significant amount of 
evidence with his claim.  The evidence was from several 
sources, to include private records, VA records, medical 
literature, and statements from the Veteran.  He also 
testified at a video conference hearing in April 2009.  

The Veteran provided additional STRs, to include clinical 
entries for the period from 1964 to 1977 as well as the 
clinical records relating to his hospitalization in service 
following his MVA in August 1968.  Some of the entries are 
duplicative of STRs received in 1982 and as provided by the 
Veteran in 2002.  However, many of the entries are new to the 
record.  The new STRs include a number of entries regarding 
treatment provided for complaints of shoulder joint pain, 
left elbow pain, pain and stiffness in the back and sides of 
the neck and lower portion of the neck, and lower back and 
hip pain.  

The Veteran also submitted two statements to his 
representative.  In a statement from July 2005, the Veteran 
told his representative that he developed foot drop syndrome 
in his left leg about 4 years after his MVA.  He said he 
sought an evaluation of this while in service but was told he 
did not have it.  The Veteran also stated that he was told by 
a Navy doctor that he had broken his neck in two places and 
his back in three places at the time of his admission to the 
hospital in August 1968.  He said he was further told that he 
would never walk again.

The Veteran's account of events in service became relevant 
when a VA physician allegedly told him that there was nothing 
further that could be done for the Veteran's medical 
condition in May 2002.  The Veteran said the same physician 
also said that it was his [the physician's] opinion that the 
fractures of the spine [allegedly in service] were the direct 
cause of the lipomas.  The Veteran also maintained that there 
was a third party witness to this statement.

In a statement to his representative dated in January 2006 
the Veteran noted that his internet research had revealed 
that lipoma tumors of the spinal cord have been attributed to 
concussions and minor surgeries.  The Veteran noted that he 
had had two head injuries in service as well as surgery to 
remove a cyst.  The Veteran also related to his 
representative that leg spasms, joint pains, muscle pain and 
weakness were noted in his records after his MVA in 1968.  He 
believed that there was a relationship to his injuries in 
service, the cyst he had removed in service, and his 
development of later cysts and lipomas after service.

The Veteran submitted duplicate records from St. Francis 
Hospital and Dr. Alfonso.

He also submitted a VA outpatient entry signed by a physician 
from the spinal cord rehabilitation unit at the VAMC in 
Muskogee in May 2006.  The physician noted the Veteran's 
recitation of events, to include the Veteran's assertion of a 
fracture of T6 as a result of a MVA.  He also noted that the 
Veteran had done research on potential causes of lipomas and 
spinal cysts and that the Veteran believed events in service 
caused his lipomas and cysts.  The physician noted that he 
did not have the background expertise to provide a cause-and-
effect statement.  However, he did say that he felt the 
Veteran's arguments to be presumptively logical.

The SSA records consist of records from Dr. Benner, Dr. 
Alfonso, St. Francis Hospital, as well as SSA disability 
determinations.  Most of the records were duplicates of 
records previously considered; however, there were some new 
entries that will be discussed in the remand portion of the 
decision.  None of the records established a link between the 
Veteran's lipomas and cysts and his military service.  

The VA records provided assessments of the Veteran's spine 
condition as well as treatment for unrelated issues.  The 
September 2006 VA examination concluded with an opinion that 
the cyst removed in service was unrelated to the spinal 
epidural and intradural cysts and lipoma removed after 
service.

The Veteran also provided a number of medical articles 
relating to tumors of the spine.  He maintains that the 
material supports his contentions that the traumas he 
suffered in service, as well as his cyst removal surgery, 
could have been causative agents in the development of his 
later cysts and lipomas.  

The Board notes that the STRs submitted by the Veteran 
constitute relevant service department records under 
38 C.F.R. § 3.156(c)(1).  They were unavailable, but clearly 
in existence, at the time of the adjudication in 2002.  The 
records provide relevant evidence, particularly the entries 
regarding his complaints of neck, shoulder, back and elbow 
pain with no known causes.  The Veteran has submitted 
statements maintaining that he has experienced symptoms 
during his military service, and since.  The STRs that were 
not previously of record, because they constitute relevant 
service department records under 38 C.F.R. § 3.156(c), 
require that the prior action be reconsidered.  

As reconsideration must be undertaken per 38 C.F.R. 
§ 3.156(c), additional development is required to ensure that 
the duty to assist is fulfilled and that the record is 
complete before deciding these claims.

As already noted, the Veteran served on active duty from 
August 1964 to October 1968 and from August 1975 to September 
1977.  There are two DD 214s of record that clearly document 
these dates of service.  He has additional unverified service 
from November 1973 to August 1975.  He reported service from 
November 1973 to September 1977 at the time of his claim in 
April 1982.  

There is a DD 214 of record that appears to have been 
prepared in error in that it shows a date of entry on active 
duty as August 26, 1975, and an effective date for discharge 
the same day--August 26, 1975.  However, block 18a of the 
form records that one year and nine months of active duty 
were included in the current period.  Such a period of 
service would establish an entry on active duty in November 
1973.  A date and month previously reported by the Veteran.

The Veteran's personnel records, for all periods of service, 
must be sought.  The records are required to properly 
document all periods of service.  The records may also 
contain the originals of the STRs that have not been provided 
to VA by the NPRC.

The Veteran has been able to provide additional STR entries; 
however, it is not clear that they represent a complete 
record.  There are no additional physical examination 
reports, such as his reenlistment in the Navy, or his 
reenlistment in 1975 or discharge in 1977.  The STRs, to 
include physical examination reports, must be requested from 
the appropriate record source in addition to any request for 
personnel records.  The Board is aware of the negative 
response from the NPRC in May 2006.  There is no indication 
that the Veteran's physical examinations were requested at 
that time.  Also, because the Veteran was able to provide 
additional STRs that had not been previously obtained, 
another request must be made for the records.  

The Veteran has argued that he had requested copies of x-ray 
reports associated with his hospitalization in August 1968.  
The records provided to him by the NPRC did not contain such 
reports.  He has argued that VA should obtain these reports 
as part of VA's duty to assist.  The Board notes that the 
narrative summary for that period of hospitalization recorded 
the results of the cervical x-rays done.  The x-rays were 
reported as negative for fractures.  However, as an actual 
report may contain additional information, the x-ray reports 
from the Veteran's period of hospitalization should be 
requested.  

The Veteran should be contacted and asked to explain how he 
is in possession of his STRs.  If he obtained them from an 
official source, he should be asked to identify that source.  
If he maintained a copy of the STRs in his possession at the 
time of his discharge in 1977, he should so state.  

The Veteran reported in his NOD of May 2002 that he submitted 
his claim based on contact with VA medical personnel at the 
Muskogee VAMC.  Thus, it appears the Veteran was seen for 
treatment at a VA facility at least from 2001.  Those records 
are not associated with the claims folder.  He should be 
asked to identify any and all sources of treatment for his 
claimed disorders since service; in particular, he must be 
asked to identify all sources and dates of VA treatment.  

The Veteran has alleged that a VA physician informed him that 
his current cysts and lipoma of the spine were directly 
related to fractures of the spine.  This was in May 2002.  
The Veteran has learned that the physician no longer works 
with VA and has not for some time.  The Veteran has asked 
that VA contact the physician and obtain a statement from him 
to corroborate the Veteran's contentions.

The Veteran has submitted evidence to show that he knows the 
whereabouts of the ex-VA physician.  He has submitted further 
evidence to demonstrate a telephonic contact where he left a 
message for the physician and that he has written to the 
physician explaining the Veteran's requirements.  The 
physician has not responded to the Veteran.

In regard to the ex-VA physician, the Veteran asserted 
several times that there was a notarized statement from a 
third-party witness that would attest to what the physician 
allegedly told him.  A thorough review of the record does not 
reveal any such statement.  The Board has reviewed the 
written submissions from the Veteran as well as the list of 
evidence reviewed by the RO in the rating decisions, SOCs, 
and supplemental statement of the case.  There is no 
indication of any statement as described by the Veteran.  The 
Veteran should be advised that, if he wishes to rely on such 
a statement as proof in his case, it must be provided to VA.

The Veteran provided excerpts of records from several sources 
with his claim in 2002 and with his more recent claim.  These 
included St. Francis Hospital and Dr. Benner.  Records 
obtained by VA from SSA were more inclusive for these two 
sources than what was provided by the Veteran.

Records from St. Francis Hospital included a January 1997 
consultation with Dr. Choi.  The Veteran was seen for 
complaints of chronic low back pain with myalgia.  The 
Veteran gave a history of chronic low back pain secondary to 
a MVA in December 1995.  Dr. Choi recorded that the Veteran 
reported having a whiplash-type injury.  A MRI at the time 
reportedly did not show any herniated nucleus pulposus.  The 
Veteran complained of chronic low back pain with radiation 
into the right leg since that time.  The Veteran also related 
that he had seen a Dr. Frank Hamilton and received physical 
therapy for his back pain.  

Records for Dr. Benner were provided to SSA in regard to the 
Veteran's claim for benefits from that agency.  Of note is a 
complete copy of an August 1997 evaluation by Dr. Fielding 
addressed to Dr. Choi.  Dr. Fielding said the Veteran began 
to have an aching, burning sensation in the back of his neck 
in March 1997.  There was intermittent tingling of the left 
arm that lasted for three weeks but resolved.  The Veteran 
reported being involved in a MVA in 1995 and some low back 
difficulties after this.  The Veteran felt that his neck 
complaints were related to the accident.

Dr. Fielding noted that there was a significant time interval 
from the time of the car accident to the onset of neck 
complaints.  He said that, from a historical standpoint, he 
would say the two were probably not related.  He also said a 
review of a cervical MRI showed mild spondylosis that was 
consistent with age.  There was some osteophyte formation at 
C6-C7.  He said the Veteran's complaints were very 
nonspecific.  There was no evidence of disc herniation, cord 
or nerve root compression.  He attributed the Veteran's pain 
to spondylosis.

An additional record from Dr. Benner is a January 1999 letter 
he wrote to the Veteran wherein said he had looked over the 
Veteran's military records.  He referenced the Navy pathology 
report that showed an inclusion cyst, which he said was like 
a sebaceous cyst.  He said this was of a different pathology 
than what was removed from inside the Veteran's spinal canal.  
He said "we would have to assume from this pathology report 
that we cannot relate these two."  Dr. Benner had already 
written to Dr. Choi in September 1998 that the Veteran's 
lipoma was congenital in nature.  

The Veteran had written to a second VA physician in an 
attempt to obtain a favorable opinion regarding the etiology 
of his cysts and lipomas.  The Veteran cited to a January 23, 
2006, neurosurgery clinic note.  The entry from that date, by 
a VA physician, noted that the Veteran's case was reviewed by 
a Dr. G.  Dr. G. did not feel that the Veteran needed any 
surgery.  In regard to the issue of the cause of the 
Veteran's lipoma, the VA physician said that they, he and Dr. 
G., could not say with any certainty that a fracture caused 
the Veteran's problem.  

The Veteran has maintained several theories as to how his 
current spinal disorders involving cyst removal and cysts of 
the spine are related to his military service.  He contends 
that the cyst removal in service was more involved than that 
addressed by VA.  He maintains the surgery involved removal 
of tissue impacting thoracic vertebra nerve roots.  He also 
has said that his cyst from service regenerated and required 
surgery after service.  He further maintains that he has 
experienced symptoms related to a cyst on his spinal column 
since his MVA in 1968.  The Veteran believes his medical 
literature supports a theory of causation of his current 
lipomas and/or cysts being due to concussions, fractured 
vertebra, or minor surgery that occurred in service.  
Finally, the Veteran has also cited to the provisions for 
presumptive service connection for a tumor of the spine or 
peripheral nerves as being applicable in his case.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  

In summary, the Veteran's STRs reflect that he struck his 
head and suffered a laceration to the occipital scalp in 
November 1965.  He was also injured in a MVA in August 1968.  
He was hospitalized for over a month and, although cervical 
x-rays were reported as negative, he was placed in cervical 
traction at the outset of his treatment at that time.

Additional STRs from an official source were not obtained but 
records provided by the Veteran show that he had excision of 
a cyst from his back in the area of the thoracic spine.  The 
surgery was done under local anesthetic although the Veteran 
alleges there were difficulties involved and the surgery 
lasted for three hours.  The pathology report described the 
tissue involved as subcutaneous tissue and the cyst as an 
epidermal cyst.  The Veteran alleges the cyst had deep roots 
that impacted on thoracic vertebra nerve roots.  

Even more STRs provided by the Veteran reflect that he had 
several instances of complaints of neck, back, shoulder, and 
left elbow pain in 1976 and 1977.  There was no further 
finding of any cysts and no evidence of any additional 
surgical procedures.

Post-service records reflect that the Veteran had a MVA in 
December 1995.  The Veteran has provided a history of the 
1995 MVA to several providers.  He did not relate any history 
of chronic back pain to his providers prior to 1995 based on 
the private medical records associated with the claims 
folder.  He was evaluated in August 1997 and there was no MRI 
evidence of a fracture of the cervical spine at that time.  

The Veteran required surgery to address his complaints in 
August 1998.  Although the MRI report from August 8, 1998, 
does not include a statement of a fracture at T5 or T6, an 
attending physician provided such a finding in his history 
and physical.  There is no indication in the claims folder as 
to when this fracture occurred, presuming the finding is 
accurate in light of the MRI report itself not saying there 
was fracture.  

The Veteran's spinal condition required additional surgeries 
in September 2000 and August 2001, respectively.  

None of the private treatment records has included an 
evaluation of the etiology of the Veteran's lipomas and/or 
cysts.  Dr. Benner has stated that he believed the lipoma 
operated on in August 1998 was not pathologically related to 
the cyst removed in service.  This opinion was shared by the 
VA examiner in September 2006.  However, there is no medical 
opinion of record to address any other possible connection to 
service for the Veteran's current disorder.

Additional records, both personnel and medical, must be 
obtained and associated with the claims folder.  In addition, 
the Veteran must be afforded a VA examination to assess his 
several theories of causation.  

As noted, Dr. Benner wrote to Dr. Choi and said that the 
Veteran was operated on for a congenital lipoma.  The 
question of whether the Veteran's lipoma is a congenital 
defect or a congenital disease must be addressed.  Service 
connection may not be established for congenital defects.  
See Winn v. Brown, 8 Vet. App. 510 (1996); see also 
VAOPGCPREC 1-90, VAOPGCPREC 67-90, and VAOPGCPREC 82-90

If the lipoma and/or cysts are determined to be a congenital 
disease, then the question of whether the disorder of a cyst 
of the spine manifested itself before service, during, or 
after service must also be addressed.  Also, if the disorder 
was present during service, the question of whether it was 
aggravated by service must be addressed.  See Quirin v. 
Shinseki, 22 Vet. App. 390 (2009).

A VA examination is required to address the medical questions 
raised by the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disorders since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the 
claims folder.  

The Veteran should be specifically asked 
to identify the earliest post-service 
treatment for his claimed disorders as 
the evidence of record clearly documents 
treatment for back injuries in 1995.  
Also, the Veteran's statements show that 
he was at the Muskogee VAMC at least from 
2001.  All outstanding VA treatment 
records must be obtained and associated 
with the claims folder.   

2.  The Veteran should also be contacted 
and asked to explain how he has 
additional STRs in his possession.  Did 
he keep the originals of his records at 
the time of his discharge, did he obtain 
copies at that time, or did he obtain the 
records from a government agency?  (The 
Veteran's response may be helpful in the 
development action required in paragraph 
3.)

3.  The AOJ must contact the appropriate 
agency and obtain the Veteran's personnel 
records for all periods of service, to 
include a period from November 1973 to 
August 1975.

In addition, the AOJ should contact the 
appropriate agency and request the 
Veteran's STRs for all periods of 
service.  Such a request should include 
all physical examinations and a request 
for all x-ray reports associated with the 
Veteran's hospitalization at Oak Knoll 
Naval Hospital in August 1968.

4.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to address the 
issues involving his claim for service 
connection for cyst removal and a cyst on 
the spine.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  



The examiner is advised that the 
Veteran's STRs reflect excision of a cyst 
in August 1974 and that the pathology 
report is of record.  (The Veteran 
contends this surgery was more involved 
than indicated by the records and that 
there was involvement of nerve roots of 
his thoracic vertebra.)  The examiner is 
asked to provide an opinion as to whether 
this surgery, as indicated in the 
records, involved only subcutaneous 
tissue or whether it was as involved as 
claimed by the Veteran, especially 
whether there is evidence of involvement 
of spinal nerve roots.

The examiner is then requested to 
identify any and all spine disorders that 
may be present.  For any spine disorder 
diagnosed, the examiner should provide an 
opinion as to whether the disorder is a 
congenital defect (not subject to 
improvement or worsening) or congenital 
disease (subject to improvement and 
worsening).

If it is determined that there is a 
congenital disorder/disease present, as 
opposed to a defect, the examiner is 
requested to provide an opinion whether:  
1) the congenital disorder pre-existed 
the Veteran's service, and if so, the 
examiner should cite to the evidence of 
record to support that conclusion and 
state whether it is believed that the 
evidence is clear and unmistakable 
(undebatable) to show the disorder pre-
existed service; 2) if the examiner finds 
that the disorder pre-existed service, 
determine if it can be concluded with 
clear and unmistakable certainty 
(undebatable) that the pre-existing 
disorder did not undergo a worsening in 
service to a permanent degree beyond that 
which would be due to the natural 
progression of the disorder.



If it is determined that any spine 
disorder did not pre-exist service, the 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater (at least as 
likely as not) that any currently 
diagnosed spine disorder can be related 
to the Veteran's service.  In reaching 
this determination, the examiner is asked 
to consider the Veteran's theories of 
causation of his lipomas and cysts from 
trauma, vertebral fracture, and minor 
surgery.  The report of examination must 
include the complete rationale for all 
opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on 
appeal.  Such adjudication should include 
addressing a pre-existing disorder if the 
evidence so shows, as well as continuity 
of symptomatology.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  (If a benefit is 
granted, the provisions of 38 C.F.R. 
§ 3.156(c) should be considered.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




